Citation Nr: 0911282	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-01 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than May 26, 2004, 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  Service in Vietnam and award of the Combat 
Action Ribbon are evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Procedural history

The Veteran initially sought service connection for PTSD in 
an October 2002 claim which was denied in a March 2003 rating 
decision.

In a claim received by VA on May 26, 2004, the Veteran 
submitted a claim to reopen his claim for service connection 
for PTSD.  The RO granted service connection for PTSD in the 
June 2005 rating decision, evaluating the disability as 50 
percent disabling.  In an August 2005 rating decision, the RO 
increased the disability rating to 70 percent disabling 
effective from May 26, 2004.  The Veteran disagreed with the 
effective date of service connection and perfected an appeal.

In an April 2007 decision, the Board remanded the claim to 
the RO for scheduling of a requested hearing before a 
Veterans Law Judge (VLJ).  The Veteran and his representative 
presented testimony and evidence in a June 2007 hearing at 
the RO before the undersigned VLJ.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

The Veteran was informed by the Board that the transcript of 
the hearing had numerous portions that were inaudible and he 
was provided the opportunity to have another hearing to 
provide a clearer transcript.  In a November 2007 
communication, the Veteran elected not to have a second 
hearing before the undersigned VLJ and indicated his desire 
to proceed to a decision based on the existing record.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for PTSD was denied in an unappealed March 2003 rating 
decision.

2.  The Veteran was mailed notice of the March 2003 rating 
decision on April 2, 2003.

3.  The Veteran's current claim for entitlement to service 
connection for PTSD was received by the RO on May 26, 2004.  


CONCLUSION OF LAW

The correct effective date of the grant of service connection 
for PTSD is May 26, 2004.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he is entitled to an 
effective date for service connection for PTSD of October 8, 
2002, the date VA received his initial claim for benefits.  
The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural development.  Specifically, the Board 
noted that in his VA Form 9 substantive appeal submitted 
January 2006, the Veteran sought a Travel Board hearing at 
the RO.  The Board thus ordered VBA to schedule a Travel 
Board hearing.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  
Here, as indicated in the Introduction, the Veteran 
participated in a Travel Board hearing at the RO before the 
undersigned VLJ in June 2007.  Thus, the Board finds that VBA 
substantially complied with the Board's remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

As will be explained below, most of the salient facts in this 
case are not in dispute.
The crucial fact in dispute, whether the Veteran's initial 
claim was timely appealed, hinges on what is already in the 
file.  The Veteran has not indicated that he can add anything 
to his contentions already of record.  No amount of 
additional evidentiary development would thus avail the 
Veteran and a decision based on the existing record would not 
prejudice the Veteran.  Therefore, no VCAA notice is 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].   

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2008).  As previously noted, the Veteran presented 
evidence and argument in support of his claim at the June 
2007 hearing before the undersigned VLJ.

In short, the Board believes that this issue is properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits of the issue of entitlement to an 
earlier effective date for service connection for PTSD.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA. See also 38 C.F.R. § 
3.151(a) (2008).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2008). Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. 38 C.F.R. § 3.155(a) (2008).



Finality/Time limit for filing NOD

In general, unappealed RO rating decisions are final. See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  See 38 C.F.R. 
§ 20.200 (2008).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  See 38 C.F.R. § 20.201 (2008).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a NOD with 
a determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  See 38 C.F.R. 
§ 20.302(a) (2008).

Analysis

The Veteran's current claim for PTSD was received by VA on 
May 26, 2004, the current effective date of service 
connection.  The Veteran contends that he is entitled to an 
earlier effective date of an earlier October 2002 claim for 
service connection for PTSD which was denied by the RO and 
not appealed by the Veteran.

The Veteran submitted a claim for entitlement to service 
connection for PTSD which was received by VA on October 8, 
2002.  By way of a letter dated April 2, 2003, the Veteran 
was notified of the March 2003 rating decision which denied 
his October 2002 claim.  As is stated above, a claimant must 
file a NOD within one year from the date the RO mails notice 
of the rating decision or that rating decision will become 
final.  In this case, the RO sent the Veteran an April 2, 
2003, notice letter; thus, the record must show that Veteran 
filed a NOD by April 1, 2004.

The record contains only one written communication from the 
Veteran between the date of the April 2003 notice letter and 
April 1, 2004.  On August 20, 2003, a VA letter dated May 
2003 to the Veteran was returned to VA as undeliverable.  The 
RO undertook steps to determine a new address and sent a 
letter in November 2003 to the Veteran.  The Veteran 
responded to the November letter in a VA Form 21-4138 dated 
December 2, 2003, and received by VA on December 8, 2003.  

The subject of the Veteran's December 8, 2003, response 
addressed whether VA should terminate the Veteran's 
entitlement to a non-service-connected pension.  There is 
nothing in that response regarding the PTSD claim or the 
March 2003 rating decision.  Moreover, there is nothing in 
the record that establishes that the Veteran submitted any 
other written communication to VA within the year following 
the April 2, 2003, notice letter.

As noted above, a NOD must "express dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the 
result."  Because, there is nothing in the Veteran's 
December 2003 communication that can remotely be construed as 
"dissatisfaction or disagreement" with the March 2003 
rating decision which denied his PTSD service connection 
claim, and because there is nothing in the record indicating 
that the Veteran expressed any disagreement on or before 
April 1, 2004, the Board finds that the Veteran did not 
timely file a NOD expressing disagreement with the March 2003 
rating decision within the year time period after notice of 
the rating decision, and further finds that the March 2003 
rating decision is final.  

As is stated above, under 38 U.S.C. § 5101(a), a specific 
claim must be filed in order for benefits to be paid to a 
claimant under the laws administered by VA.  See also 38 
C.F.R. § 3.151(a) (2008).  Because his October 2002 claim had 
been denied and the decision denying it was final, the 
Veteran had no active claim for service connection for PTSD 
until he filed his new claim on May 26, 2004.  Thus, pursuant 
to 38 C.F.R. § 3.400, the Board finds that the Veteran's 
correct effective date for entitlement to service connection 
for PTSD is May 26, 2004.


ORDER

Entitlement to an effective date earlier than May 26, 2004, 
for entitlement to service connection for PTSD is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


